Case 1:18-cv-00080-LEK-WRP Document 51 Filed 02/14/19 Page 1 of 1           PageID #: 448

                                          U.S. Department of Justice
                                          United States Attorney
                                          District ofHawaii
                                          PJKK Federal Building                 (808)541-2850
                                          300 Ala Moana Blvd., Room 6-100   FAX(808) 541-2958
                                          Honolulu, Hawaii 96850


                                          February 14, 2019




 Honorable Leslie E. Kobayashi
 United States District Judge
 300 Ala Moana Boulevard, Room C-423
 Honolulu, HI   96850

       Re:   In the Matter of the Search v. United States
             Cv. No. 18-00080 LEK-RLP

 Dear Judge Kobayashi:

      The government is requesting a continuance of the Status
 Conference currently set for February 19, 2019 at 10:00 am, to
 February 21, 2019 at 3:00 pm.  Counsel for the government will
 be on official business on Kauai on February 19th.

      Defense Counsel Randall Hironaka does not object to the
 continuance.

                                          Respectfully submitted,

                                         KEN JI M. ·PRICE
                                         United States Attorney
                                         District of Hawaii



                                         By~~~~~~~~~~~~~~~~
                                            MICAH SMITH
                                            Assistant U.S. Attorney

 cc:   Randall Hironaka, Esq.
